Dismissed and Memorandum Opinion filed May 20, 2010.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00549-CR
____________
 
RICARDO ROQUE, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 228th District Court
Harris County, Texas
Trial Court Cause No. 906957 
 

 
MEMORANDUM
OPINION
This is an attempted appeal from an order denying appellant’s
motion for leave to file an affidavit of innocence.  The record reflects
appellant was convicted in August 2002.
  Initially, this court construed appellant’s motion as an
attempt to file a subsequent application for writ of habeas corpus and
transmitted the record to the Texas Court of Criminal Appeals.  The Texas Court
of Criminal Appeals returned the record stating it was not properly before that
court.  
Subsequently, appellant filed his brief.  In his sole issue,
appellant claims the trial court abused its discretion denying his motion for
leave to file an affidavit of innocence where sections 4(a)(1) and (2) of
Article 11.07 of the Texas Code of Criminal Procedure requires an applicant
seeking to file a subsequent post-conviction application of a writ of habeas
corpus to make a threshold showing.  
We lack jurisdiction over this attempted appeal.  The
exclusive post-conviction remedy after final felony convictions in Texas courts
is through a writ of habeas corpus returnable to the Texas Court of Criminal
Appeals, pursuant to article 11.07 of the Code of Criminal Procedure.  See
Ater v. Eighth Court of Appeals, 802 W.W.2d 241, 243 (Tex. Crim. App.
1991); Tex. Code Crim. Proc. Ann. art. 11.07 (Vernon Supp. 2009).
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
 
Panel consists of Justices Brown,
Sullivan, and Christopher.
Do Not Publish C Tex. R. App. P. 47.2(b).